FlLED

UCT 2 3 2018
IN THE UNITED STATES DISTRICT coURT C'e[;*.;s-tg§¢?;z‘§g{a$.g““
FOR TI-IE DISTRICT OF MONTANA M"SS°“'a
MJSSOULA DIVISION
BRAD DAFF]N,
CV 18-126-M-DLC-JCL
Petitioner,
vs. ORDER
JAMES SALMONSEN,
Respondent.

 

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendations on September 7, 2018, recommending that the Court dismiss
Daftin’s petition brought under 28 U.S.C. § 2254 and deny a certificate of
appealability. (Doc. 4.) Daffin failed to timely object to the Findings and
Recommendations, and so waived the right to de novo review of the record. 28
U.S.C. § 636(b)(1). This Court reviews for clear error those findings and
recommendations to which no party objects. See Ihomas v. Arn, 474 U.S. 140,
149-53 (1985). Clear error exists if the Court is led With a “deiinite and firm
conviction that a mistake has been made.” Wash. Mut., Inc. v. United States, 856
F.3d 711, 721 (9th Cir. 2017) (citation omitted).

Having reviewed the Findings and Recommendation (Doc. 4), the Court

_1_

finds no clear error in Judge Lynch’s recommendation that Baf`fin’S petition should
be denied. Daf`fin’s first state petition for postconviction relief is currently
pending, and he therefore has not yet fully exhausted his available state court
remedies 28 U.S.C. § 2254(b)(1)(A).

Nor is there clear error in Judge Lynch’s recommendation that the Court
deny a certificate of appealability. Daff`ln has not made “a substantial showing of
the denial of a constitutional right,” 28 U.S.C. § 2253(0)(2), and reasonable jurists
could not debate whether the resolution of this matter on procedural grounds is
correct.

Accordingly, IT IS ORDERED:

(l) Judge Lynch’s Findings and Recommendations (Doc. 4) are ADOPTED
lN FULL;

(2) Daf`fin’s Petition (Doc. l) is DISM]SSED Without prejudice;

(3) A certificate of appealability is DENIED; and

(4) The Clerk of` Court shall enter judgment of dismissal

DATED this lzr,c\l/ay of` October, 20

l L.C&¢m

Da'na L. Christensen, Chief Jlidge
United States Distriet Court

